Case 2:20-cv-07552-SVW-JPR Document 35-1 Filed 03/17/21 Page 1 of 2 Page ID #:513



 1   NEEL CHATTERJEE (SBN 173985)
     nchatterjee@goodwinlaw.com
 2   ALEXIS COLL-VERY (SBN 212735)
     acollvery@goodwinlaw.com
 3   GOODWIN PROCTER LLP
     601 Marshall Street
 4   Redwood City, California 94063
     Tel.: (650) 752-3100
 5   Fax: (650) 853-1038
 6   HONG-AN VU (SBN 266268)
     hvu@goodwinlaw.com
 7   GOODWIN PROCTER LLP
     601 S. Figueroa Street, Suite 4100
 8   Los Angeles, California 90017
     Tel.: (213) 426-2500
 9   Fax: (213) 623-1673
10   Attorneys for Defendants
     COMMUNITY.COM, INC. and
11   MATTHEW PELTIER
12
13                             UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15                                   WESTERN DIVISION
16
     CHARLES BUFFIN, an individual;               Case No.: 2:20-CV-07552-SVW (JPRx)
17   MAXWELL LEVINE, an individual;
     STEVEN LEVINE, an individual,                DECLARATION OF JADE WHITE
18                                                IN SUPPORT OF MOTION TO
                 Plaintiffs,                      DISMISS FOR FAILURE TO STATE
19                                                A CLAIM
           v.
20                                                Date:     May 3, 2021
     COMMUNITY.COM, INC., a                       Time:     1:30 P.M.
21   Delaware corporation; MATTHEW                Dept:     10A
     PELTIER, an individual; and DOES 1           Judge:    Hon. Stephen V. Wilson
22   through 10,
                                                  Filed Concurrently With:
23               Defendants.
                                                  1. Motion to Dismiss for Failure to
24                                                   State a Claim
                                                  2. Request for Judicial Notice
25                                                3. Declaration of Matthew Peltier
                                                  4. [Proposed] Order
26
27
28


            DECLARATION OF JADE WHITE ISO MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
Case 2:20-cv-07552-SVW-JPR Document 35-1 Filed 03/17/21 Page 2 of 2 Page ID #:514



 1         I, Jade White, declare as follows:
 2         1.     I am an attorney at law, duly admitted to practice in the State of
 3   California. I am an Associate with Goodwin Procter LLP, counsel of record for
 4   Defendants Community.com, Inc. f/k/a Shimmur Inc. and Matthew Peltier. I have
 5   personal knowledge of the following facts and, if called as a witness, I could and
 6   would testify truthfully and competently thereto.
 7         2.     Exhibit A to Defendants’ Motion to Dismiss for Failure to State a Claim
 8   is a video, available at https://youtu.be/RA5vbgj8VPI, published to YouTube on April
 9   24, 2020, entitled “How to Kick off A Movement via Texting with Community.com’s
10   Molly DeWolf Swenson” (the “Swenson Interview”). Concurrently filed herewith is a
11   Notice of Manual Filing or Lodging of the Swenson Interview; Defendants will email
12   to the Court a link to Exhibit A.
13         3.     Attached hereto as Exhibit B is a true and correct transcription of the
14   Swenson Interview. I supervised the transcription of the video by a Goodwin Procter
15   employee, and I personally proofread the transcript, and compared its content to the
16   Swenson Interview, to ensure its accuracy.
17         I declare under penalty of perjury that the foregoing is true and correct.
18   Executed on March 17, 2021, at Los Angeles, California.
19
20
21
22
23
24
25
26
27
28
                                                  1
                        DECLARATION OF JADE WHITE ISO MOTION TO DISMISS FAC
